Citation Nr: 1122076	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-28 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of throat surgery.

2.  Entitlement to service connection for loss of teeth. 

3.  Entitlement to service connection for residuals of a concussion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues stated above were remanded by the Board for further development in January 2011.  The issues are now properly before the Board for adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence does not demonstrate an in-service throat disorder and no present throat disorder is shown.

2.  The evidence does not demonstrate an in-service concussion nor does the record contain competent medical evidence of a relation between a present head disorder and service.. 

3.  The evidence does not demonstrate an in-service tooth disorder which may be eligible for service connection or treatment and no present tooth disorder is shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of throat surgery are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).

2.  The criteria for service connection for residuals of a concussion are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  The criteria for service connection for a tooth disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a pre-rating October 2006 correspondence.

The Board notes that the Veteran has not been afforded VA examinations to determine the nature and etiology of his claimed throat, head and teeth disorders. However, a VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds.

The Veteran's claims folder appears to have been misplaced at the RO.  Thus, complete service treatment records and service personnel records included in that file are now unavailable.  The Veteran was informed of this by an October 2006 correspondence.

Further, in its January 2011 remand, the RO was requested to make further efforts to obtain from the Veteran the names of any prior facilities that treated the Veteran for his claimed disorders.  In response to the mandates of the remand, in February 2011, the RO requested this information.  The RO is found to have substantially complied with the Board remand.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case (SSOC) was issued in March 2011, which denied confirmed and continued the previous denials.  

The Veteran did not respond to the RO's request for additional information.  In its May 2011 informal hearing presentation, the Veteran's representative specifically noted that the Veteran failed to respond to this request for information.

The Board realizes that in situations such as this where the Veteran's full records are unavailable, there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Finally, the Board notes that absent further participation by the Veteran in development of his own claim, the Board cannot take any further measures to assist him in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The "duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")

VA has fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  

Laws and Regulations

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military.  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection of dental conditions will be established under these circumstances:

(a) Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in Sec. 17.161 of this chapter.  (b) The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  (c) In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  (d) The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service- connected if they were filled or extracted after 180 days or more of active service.  (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.  (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service- connected.  (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.  (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.  (6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.  (e) The following will not be considered service- connected for treatment purposes: (1) Calculus; (2) Acute periodontal disease; (3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  (f) Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C. § 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in this section.  (a) Class I.  Those having a service-connected compensable dental disability or condition, may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment.  (b) Class II.  (1)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They served on active duty during the Persian Gulf War and were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 90 days, or they were discharged or released under conditions other than dishonorable, from any other period of active military, naval, or air service of not less than 180 days; (B) Application for treatment is made within 90 days after such discharge or release.  (C) The certificate of discharge or release does not bear a certification that the veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental x-rays) and all appropriate dental treatment indicated by the examination to be needed, and (D) Department of Veterans Affairs dental examination is completed within six months after discharge or release, unless delayed through no fault of the veteran.  (ii) Those veterans discharged from their final period of service after August 12, 1981, who had reentered active military service within 90 days after the date of a discharge or release from a prior period of active military service, may apply for treatment of service-connected noncompensable dental conditions relating to any such periods of service within 90 days from the date of their final discharge or release.  (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within 90 days after the date of correction.  (2)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval or air service of not less than 180 days.  (B) Application for treatment is made within one year after such discharge or release.  (C) Department of Veterans Affairs dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the veteran.  (ii) 

Those veterans discharged from their final period of service before August 13, 1981, who had reentered active military service within one year from the date of a prior discharge or release, may apply for treatment of service-connected noncompensable dental conditions relating to any such prior periods of service within one year of their final discharge or release.  (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within one year after the date of correction.  (c) Class II (a).  Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service- connected noncompensable condition or disability. (d) Class II(b).  Those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war for a period of less than 90 days may be authorized any treatment as reasonably necessary for the correction of such service- connected dental condition or disability.  (e) Class II(c).  Those who were prisoners of war for 90 days or more, as determined by the concerned military service department, may be authorized any needed dental treatment.  (f) Class IIR (Retroactive).  Any veteran who had made prior application for and received dental treatment from the Department of Veterans Affairs for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to his/her last period of service may be authorized such previously denied benefits under the following conditions: (1) Application for such retroactive benefits is made within one year of April 5, 1983.  (2) Existing Department of Veterans Affairs records reflect the prior denial of the claim.  All Class IIR (Retroactive) treatment authorized will be completed on a fee basis status.  (g) Class III.  Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability.  (h) Class IV.  Those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability may be authorized any needed dental treatment.  (i) Class V.  

A veteran who is participating in a rehabilitation program under 38 U.S.C. chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in Sec. 17.47(g).  (j) Class VI.  Any veterans scheduled for admission or otherwise receiving care and services under chapter 17 of title 38 of the U.S. Code may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment.  38 C.F.R. § 17.161.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

The evidence of record contains the Veteran's February 1974 enlistment reports of medical examination and medical history.  The Veteran stated in his report of medical history that he did not know whether he had ear nose or throat trouble.  He additionally noted that he had or previously had severe tooth or gum trouble.  The Veteran's February 1974 report of medical examination noted a normal mouth and throat and head upon examination.  

The Veteran submitted his claim for residuals from throat surgery, residuals from a concussion and loss of teeth in May 2006.  The Veteran left blank the portion of the claims file which requested information as to how the claimed disabilities were related to his service.

Included in the claims file is an April 2010 statement from the Veteran's brother in which he noted that, upon discharge, the Veteran often complained of headaches.  The Veteran's brother additionally stated that the Veteran still complained of headaches today.  

The claims file includes reports and medical billing documents pertaining to an October 2007  motor vehicle accident in which injuries were sustained.  It was further noted that the Veteran received CAT scans of the cervical spine and head following this accident.  

The record contains no other evidence of a diagnosis of a throat, tooth or head disorder nor has the Veteran at any time reported any in-service incidents related to his claimed disorders.  

As noted above, in order to establish service connection there must be a demonstration of an in-service incurrence or aggravation of a disease or injury, a present disorder, and a link between the two.  

Regarding the Veteran's claim for entitlement to service connection for residuals of throat surgery, the Board notes that the Veteran's available service treatment records show that the Veteran reported that he did not know whether he had or had ever had ear, nose or throat trouble.  The Veteran's report of medical examination, however, reported a normal throat upon examination and thus, the Veteran's throat would appear to have been healthy at the time of enlistment.  As noted, the Veteran's complete service treatment records are unavailable.  

Here, the only evidence of a present throat disability is the Veteran's May 2006 claim for residuals of throat surgery.  There is absolutely no evidence of a present throat disorder and the record is completely silent as to the occurrence of throat surgery.  In this regard, the Board notes that clinical demonstration of a current chronic disability is prerequisite for service connection and there can be no valid claim for service connection in the absence of proof of a present disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no present disability demonstrated, the Veteran's claim for residuals of throat surgery is denied. 

Regarding the his claim for tooth loss, the February 1974 report of medical history notes the Veteran's report of having, or having previously had, severe tooth or gum trouble.  In some circumstances, as noted in the laws and regulations portion of this decision, a Veteran may be service connected for teeth which are treated in service where additional pathology develops after 180 days or more of active service.  Regrettably, the Veteran's service treatment records are unavailable and the Veteran has not put forward any evidence to show that he was treated for dental disorders during service or thereafter.  Further, there is absolutely no evidence whatsoever of a present tooth disorder to include tooth loss.  As noted above, in order to establish service connection a current chronic disability must be demonstrated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the evidence shows neither sufficient evidence of an in-service tooth disorder nor a present disorder.  The Veteran's claim for entitlement to service connection for tooth loss is therefore denied.  Id.

Finally, the Veteran has claimed entitlement to service connection for residuals of a concussion.  In support of this claim is the Veteran's brother's November 2011 statement in which he notes that the Veteran complained of frequent headaches during the mid-1970s after his service.  The record contains no additional evidence in support of the Veteran's claim for residuals of a concussion nor is there any evidence of a concussion during service.  Of note, the record does contain evidence of an October 2007 motor vehicle accident, however the record is unclear as to whether the Veteran sustained head injuries during that accident.  

In order to establish service connection, there must be evidence of an in-service incurrence or aggravation of a disorder, a present disorder and a link between the two.  In this case, the Veteran's brother has stated that the Veteran has had headaches since after his service, suggesting that these headaches began in service, however the evidence is silent as to whether the Veteran experienced headaches during service.  The Veteran has not provided any information, to include statements in support of his claim, which suggest that his headaches began in service.  

The Veteran's brother is competent to report on that which he has personal knowledge, such as his observations of the Veteran's headaches.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, while the Veteran's brother may report his observations of the Veteran's complaints of headaches the question of etiology of those headaches goes beyond a simple and immediately observable cause-and-effect relationship, and as such, he is not competent to render an opinion of etiology in this particular case.  

Further, the Veteran's claim is for entitlement to service connection for residuals of concussion.  There is absolutely no evidence whatsoever of an in-service concussion in the Veteran's claims file.  Neither the Veteran nor his brother discuss an in-service concussion and, as noted previously, the Veteran did not, in his May 2006 claims form, report the causes of his claimed disorders.  

The evidence fails to show an in-service concussion or evidence of an in-service head disorder of any kind.  Nor does the record contain a competent medical opinion linking the Veteran's claimed headaches to his service.  Accordingly, the Veteran's claim for entitlement to service connection for residuals of a concussion must be denied.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 (1991).



ORDER

Entitlement to service connection for residuals of throat surgery is denied.

Entitlement to service connection for loss of teeth is denied.

Entitlement to service connection for residuals of a concussion is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


